1
2
3
4
5
6
7
                             UNITED STATES DISTRICT COURT
8                           CENTRAL DISTRICT OF CALIFORNIA
9
                                                 )     No. 5:17-cv-02250-VEB
10
     CAREY HALL,                                 )
11                                               )     ORDER AWARDING EAJA FEES
12         Plaintiff,                            )
                                                 )
13         v.                                    )
14                                               )
     NANCY A. BERRYHILL, Acting                  )
15
     Commissioner of Social Security,            )
16                                               )
17
           Defendant.

18
           Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
19
           IT IS ORDERED that EAJA fees are awarded in the amount of THREE
20
     THOUSAND THREE HUNDRED FOUR DOLLARS AND 40/100 ($3,304.40),
21
     subject to the terms of the Stipulation.
22
23
           DATE: June 12, 2019        /s/Victor E. Bianchini
24
                                      VICTOR E. BIANCHINI,
25
                                      UNITED STATES MAGISTRATE JUDGE
26
27
28
